Case 3:20-cv-00095-AJB-AGS Document 24 Filed 08/13/20 PageID.105 Page 1 of 2



1

2

3

4

5

6

7

8
                       UNITED STATES DISTRICT COURT
9
                     SOUTHERN DISTRICT OF CALIFORNIA
10

11

12
      DAVID GREENLEY,                        Case No: 20-CV-0095-AJB-AGS
13

14                                           ORDER GRANTING JOINT
                          Plaintiff,
15                                           MOTION FOR DISMISSAL OF
                                             ACTION WITH PREJUDICE AS
16                   v.
                                             TO PLAINTIFF’S INDIVIDUAL
17                                           CLAIMS AND WITHOUT
                                             PREJUDICE AS TO THE
18    COMENITY BANK,
                                             PUTATIVE CLASS
19
                          Defendant.
20

21

22

23

24

25

26

27

28

                                         1
                                                                           20cv0095
Case 3:20-cv-00095-AJB-AGS Document 24 Filed 08/13/20 PageID.106 Page 2 of 2



1         Based upon the Parties’ Joint Motion for Dismissal, and good cause, this Court
2    hereby orders Comenity Bank dismissed with prejudice in respect to the Plaintiff and
3    without prejudice in respect to the putative class. Each party is to bear their own
4    attorneys’ fees and costs.
5

6          IT IS SO ORDERED.
7    Dated: August 12, 2020
8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                              2
                                                                                  20cv0095
